Case 6:20-cv-00547-MJJ-CBW Document 26 Filed 03/01/21 Page 1 of 1 PageID #: 441




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

GLOBAL ENVIRONMENTAL                               CIVIL ACTION NO. 20-cv-547
RESTORATION INC

VERSUS                                             JUDGE JUNEAU

SHORE CORP                                         MAGISTRATE JUDGE
                                                   WHITEHURST


                                   JUDGMENT

       For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, including

 the written objections filed, and concurring with the findings of the Magistrate Judge

 under the applicable law;

       IT IS ORDERED that the Motion to Dismiss Pursuant to Rule 12(b)(2) and

 Rule 12(b)(3) [Doc. 10] filed by Shore is DENIED, this Court having concluded that

 there is personal jurisdiction over Shore in this district, and that dismissal is improper

 under Rule 12(b)(3) under the facts and circumstances of this case.

    THUS DONE AND SIGNED in Lafayette, Louisiana, on this 26th day of
 February, 2021.

                                             ______________________________
                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE
